DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed November 27, 2020 has been entered. No new matter has been added.
The Remarks filed November 27, 20202 has been reviewed. The arguments regarding Claim Interpretation under 35 USC 112(f) has been carefully considered by the Examiner. The Examiner agrees to withdraw to the Claim Interpretation under 35 USC 112(f).
Claims 1 – 20 remain pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Letang et al. (US 6,067,489).
Regarding Claim 1:
	Letang et al. teaches a method of controlling a fan (66) to supplement engine braking, comprising: determining (270) that an engagement condition for the fan exists; interpreting an operating parameter of the fan; determining (Fig 8 low and high speed fan operation) a modified operating parameter for the fan based on a predefined limit; operating (Fig 8, and see Col 8 lines 28 – 50) the fan according to the modified operating parameter; and ceasing operation (282) of the fan according to the modified operating parameter when a disengagement condition for the fan exists.
Regarding Claim 2:
	Letang et al. teaches the modified operating parameter limits noise produced by the fan or increases fan durability over time (Col 11 lines 30 – 44).
Regarding Claim 3:
	Letang et al. teaches the modified operating parameter reduces a fan speed when a fan slip heat limit is met or the fan speed is greater than or equal to a maximum fan speed (Fig 8).
Regarding Claim 4:
	Letang et al. teaches the engagement condition includes an engine retarder being enabled for a threshold time (Fig 6c, 260).
Regarding Claim 5:

Regarding Claim 6:
	Letang et al. teaches the engagement condition includes a vehicle acceleration greater than an acceleration calibratable threshold (Fig 4).
Regarding Claim 7:
	Letang et al. teaches the predefined limit includes at least one of a noise threshold or a fan durability requirement (Col 11, lines 30 64).
Regarding Claim 8:
	Letang et al. teaches the modified operating parameter ignores the predefined limit if a vehicle acceleration exceeds an acceleration threshold (Fig 4, 6c).
Regarding Claim 9:
	Letang et al. teaches an apparatus, comprising: a circuit (100) structured to: determine (Fig 8) that an engagement condition for an engine accessory exists; determine (122) a target vehicle speed; determine (Fig 4, 6c, and 8) a modified operating parameter for the engine accessory to bias a vehicle speed toward the target vehicle speed; operate (Col 8 lines 28 – 50) the engine accessory according to the modified operating parameter; and cease (282) operation of the engine accessory according to the modified operating parameter when a disengagement condition for the engine accessory exists.
	Regarding Claim 10:
		Letang et al. teaches the engine accessory includes a fan (102 – 108).
Regarding Claim 11:
Letang et al. teaches the modified operating parameter limits noise produced by the fan or increases fan durability over time (Col 11 lines 30 – 44).
	Regarding Claim 12:
Letang et al. teaches the modified operating parameter reduces a fan speed when a fan slip heat limit is met or the fan speed is greater than or equal to a maximum fan speed (Fig 8).
	Regarding Claim 13:
Letang et al. teaches the engagement condition includes at least one of an engine retarder being enabled for a threshold time, a look-ahead indication of a downhill grade, or a vehicle acceleration greater than an acceleration calibratable threshold (Fig 4).
	Regarding Claim 14:
Letang et al. teaches the modified operating parameter is based at least in part on a predefined limit, and wherein the modified operating parameter ignores the predefined limit if a vehicle acceleration exceeds an acceleration threshold (Figs 4, 6c, and 8).
	Regarding Claim 15:
Letang et al. teaches a system, comprising: a fan (102 – 108); and a controller (100) coupled to the fan, the controller structured to: determine (66) that an engine brake is engaged; determine (122) a target vehicle speed; determine (220) an initial fan speed to supplement the engine brake and bias a vehicle speed toward the target vehicle speed; determine (Fig 4, 6c, and 8) a 
	Regarding Claim 16:
		Letang et al. teaches the engine accessory includes a fan (102 – 108).
	Regarding Claim 17:
Letang et al. teaches the modified operating parameter limits noise produced by the fan or increases fan durability over time (Col 11 lines 30 – 44).
	Regarding Claim 18:
Letang et al. teaches the controller is further structured to update the modified operating parameter if a fan speed ratio exceeds a threshold (Fig 4, 6c, and 8).
	Regarding Claim 19:
Letang et al. teaches the modified operating parameter ignores the predefined limit if a vehicle acceleration exceeds an acceleration threshold (Fig 4, 6c, and 8).
	Regarding Claim 20:
Letang et al. teaches the modified operating parameter is equal to the initial fan speed (Figs 4, 6c, and 8).

Response to Arguments
Applicant's arguments filed November 27, 2020 have been fully considered but they are not persuasive. 
	On page 7 of the Remarks, the Applicant argues that Letang does not teach “a modified operating parameter for the fan based on a predefined limit” as in claim 1. The Examiner disagrees and maintains the rejection because Letang clearly states that the third example of the fan is a variable speed fan (Col 3 line 47) and that the fan speed is determined based on various factors (see Fig 6c, and see variable-speed fan configuration 108).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899.  The examiner can normally be reached on Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LONG T TRAN/Primary Examiner, Art Unit 3747